The Brink’s Company Dallas, Texas October 7, 2010 Exhibit 99-1 The Brink’s Company Edward A. Cunningham Director - Investor Relations Agenda OverviewMichael Dan Financial ReviewJoe Dziedzic Global SynergiesRon Rokosz SecurityMike Beech Global ServicesAmit Zukerman Asia PacificRon Rokosz EMEAMikeCazer North AmericaLarry Rodo Latin AmericaTom Maffey 3 Forward-Looking Statements This presentation, including questions and answers, contains forward-looking information within the meaning of the Private Securities Litigation Reform Act of 1995.
